Citation Nr: 1748711	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-31 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1991 to January 2012.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred. 

The Veteran was scheduled for a September 2016 videoconference hearing before a Veterans Law Judge, but failed to appear.  No good cause determination was made; however, in light of the withdrawn claim, no further discussion is required.


FINDING OF FACT

In a September 2017 Statement, the Veteran requested to withdraw his appeal for entitlement to a compensable evaluation for hypertension.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of the appeal for entitlement to a compensable evaluation for hypertension.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2017 Statement, the Veteran requested to withdraw his appeal for entitlement to a compensable evaluation for hypertension.  The Veteran may withdraw an appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Although the representative submitted a subsequent brief in October 2017, the Veteran's prior statement clearly expressed his desire to withdraw the appeal.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  


ORDER

Entitlement to a compensable evaluation for hypertension is dismissed. 



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


